Citation Nr: 1812339	
Decision Date: 02/02/18    Archive Date: 03/08/18

DOCKET NO.  14-05 352	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri
 
 
THE ISSUES
 
1.  Entitlement to service connection for chronic obstructive pulmonary disease to include secondary to peripheral neuropathy and herbicide exposure.
 
2.  Entitlement to service connection for lower extremity peripheral neuropathy to include secondary to diabetes mellitus and herbicide exposure.
 
3. Entitlement to service connection for upper extremity peripheral neuropathy to include due to exposure to diabetes mellitus and herbicide exposure.
 
4.  Entitlement to service connection for hand tremors to include secondary to peripheral neuropathy and herbicide exposure.
 
 
REPRESENTATION
 
Appellant represented by:  Missouri Veterans Commission
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Joseph Montanye, Associate Counsel 
 
 
INTRODUCTION
 
The Veteran served on active duty from November 1966 to August 1968.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  The Veteran testified at a hearing before the undersigned in December 2016.
 
The issue of entitlement to a total disability rating due to individual unemployability has been raised by the record to include a December 2016 letter from a Dr. Johnson.  This claim has not been addressed by the RO and is not before the Board.   Therefore, it is referred to the AOJ for appropriate action. 
 
 
FINDINGS OF FACT
 
1.  During the December 2016 Board hearing and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal to the issue of entitlement to service connection for chronic obstructive pulmonary disease to include secondary to peripheral neuropathy and herbicide exposure.
 
2.  Resolving reasonable doubt in the Veteran's favor upper extremity peripheral neuropathy is caused by his service-connected diabetes mellitus.
 
3.  Resolving reasonable doubt in the Veteran's favor lower extremity peripheral neuropathy is caused by his service-connected diabetes mellitus.
 
4.  An essential tremor of the hands was not demonstrated inservice, it was not compensably disabling within a year of separation from active duty, and it is not due to inservice herbicide exposure. 
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for withdrawal of a substantive appeal for the claim of entitlement to service connection for chronic obstructive pulmonary disease to include secondary to peripheral neuropathy and herbicide exposure.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).
 
2.  Upper extremity peripheral neuropathy is proximately due to his service-connected diabetes mellitus.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).
 
3.  Lower extremity peripheral neuropathy is proximately due to his service-connected diabetes mellitus.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.310.
 
4.  An essential tremor of the hands was not incurred or aggravated inservice, and it may not be presumed to have been so incurred, to include due to inservice herbicide exposure.  U.S.C. §§ 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017). 
 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).
 
Laws and regulations
 
Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b).  

Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).
 
Service connection may be granted for certain chronic diseases, including an organic disease of the nervous system if manifested to a compensable degree within one year following discharge from active service.  38 C.F.R. §§ 3.307, 3.309(a).

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
 
The law establishes a presumption of entitlement to service connection for Parkinson's disease due to inservice exposure to certain herbicide agents.  The presumption of exposure to herbicides is available for those veterans, such as the appellant, who served on the land mass of the Republic of Vietnam during the Vietnam War.  See 38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307, 3.309(e). 

Service connection for a disability claimed as due to exposure to Agent Orange may also be established by showing that a disorder resulting in disability was in fact causally linked to such herbicide exposure.  See 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).
 
A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (c).
 
Chronic obstructive pulmonary disease
 
A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (c).
 
During the December 2016 Board hearing the Veteran, thru his representative, withdrew his appeal to the issue of entitlement to service connection for chronic obstructive pulmonary disease to include as secondary to exposure to herbicides.
 
As the Veteran has withdrawn the appeal, there remain no allegations of errors of fact or law for appellate consideration as concerns this issue.  Accordingly, the Board does not have jurisdiction to review it and it is dismissed.
 
Peripheral neuropathy
 
The Veteran is claiming peripheral neuropathy in both his upper and lower extremities due to his service connected diabetes.  The Board finds that the evidence supports the claim.
 
It is undisputed that the medical evidence of record documents containing diagnoses of peripheral neuropathy of the bilateral upper and lower extremities.  See, e.g., the University of Missouri Hospital neurophysiology department medical records from March 2014. 
 
There is a 2012 note in the Veteran's VA medical records which attributes his peripheral neuropathy to Agent Orange.  The Veteran was provided VA examination in July 2013, for autoimmune diseases and during the examination peripheral neuropathy was mentioned as an additional diagnosis. 
 
The Veteran has also submitted private medical records from physician T.D. Rolan who opined that peripheral neuropathy of the upper and lower extremities is due to the appellant's service-connected diabetes mellitus.  Dr. Rolan noted that the testing for causes of neuropathy had been unrewarding.  Dr. Rolan stated that both diabetes and Agent Orange are etiologies for an axonal type of peripheral neuropathy and that it was impossible to say which has caused this, but as Agent Orange causes diabetes as well as an axonal neuropathy, the differentiation is a moot point.  The Veteran has an axonal neuropathy either as a direct result of Agent Orange exposure, or as a result from exposure related diabetes.  
 
Crucially, these findings demonstrate a connection between the Veteran's diabetes mellitus and the currently diagnosed peripheral neuropathy of the bilateral upper and lower extremities.  See 38 C.F.R. § 3.310 (2017); see also Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Accordingly, the evidence is at least in equipoise as to whether the Veteran's currently diagnosed peripheral neuropathy of the upper and lower extremities was caused by diabetes mellitus.  Thus, the benefit-of-the-doubt rule is for application as to both claims.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2014).  Consequently, the Board will resolve reasonable doubt in the Veteran's favor and grant entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  38 U.S.C. §5107 (2012).
 

Tremors 
 
The Veteran contends that his essential hand tremors are the result of Agent Orange exposure or are caused or aggravated by service connected disabilities. 
 
The evidence shows that the Veteran has had a history of tremors as early as 2005, but there is no underlying disability connected to the tremors in his hands.  The Veteran has been tested for, but not found to suffer from Parkinson's disease.  In a 2014 medical note the Veteran was diagnosed with an essential tremor but there is no indication anywhere in the record that this condition is caused or worsened by any service connected disability.  
 
While the Veteran has a current disability, because this disorder was not demonstrated inservice, because it was not compensably disabling within a year of separation from active duty, because essential hand tremors are not a presumptive disorder due to inservice exposure to Agent Orange, and because there is no competent evidence linking the disorder to service, service connection must be denied.  The crucial element necessary for establishing service connection is evidence showing that the Veteran's current diagnosis is related to his service or a service connected disorder.  Unfortunately, after reviewing the evidence of record, the Board finds that this "nexus" requirement has not been satisfied.  There is no competent medical opinion of any kind that relates the Veteran's essential tremors of the hands to service, to herbicide exposure, or to his service connected disabilities.
 
The Veteran's service treatment records do not show any record of complaints or treatment for tremors.  The Veteran himself does not contend that his tremors began in service.  His only contention is that his tremors are related to his in-service exposure to Agent Orange. While lay witnesses are competent to opine as to some matters of diagnosis and etiology, the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's testimony as to the cause of his tremors is testimony pertaining to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that courts have found to be beyond the competence of lay witnesses.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
 
In sum, the weight of the competent, probative medical evidence weighs against the claim.  Neither the Veteran nor his representative has presented or identified any additional, probative and contrary medical evidence to include a medical opinion finding a nexus between essential tremors and service.  Accordingly, the preponderance of the evidence is against the claim, and the claim must be denied.  

The Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.
 
 
ORDER
 
The claim for entitlement to service connection for chronic obstructive pulmonary disease to include secondary to herbicide exposure is dismissed.
 
Entitlement to service connection for upper extremity peripheral neuropathy is granted.
 
Entitlement to service connection for lower extremity peripheral neuropathy is granted.
 
Entitlement to service connection for a service connection for tremors of the hands, to include secondary to peripheral neuropathy and exposure to herbicides, is denied.



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


